Exhibit 10.11

GTSI CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (“Agreement”) is entered into as of  April 2,
2007 (the “Effective Date”), by and between Jim Leto  (“Executive”) and GTSI
Corp. (the “Company”), a Delaware corporation. The Agreement provides, without
changing the nature of the at-will employment relationship, certain benefits if
the Executive is terminated after the Company affects a change of control, all
as outlined below.

This Agreement is in addition to, and not in lieu of, the Executive’s Employment
Agreement with GTSI Corp. dated February 16,  2006 (the “Employment Agreement”)
and provides for the granting of automatic vesting of the Executives 400,000
stock options awarded in the Employment Agreement, and for the granting of
automatic vesting of any Stock Awards (to include options, restricted stock
awards, stock settled appreciation rights, stock appreciation rights, or other
stock-based awards) that may be subsequently awarded to the Executive by GTSI
Corp.

1.  Terms and Termination Of Employment.

1. 1          Definition. The capitalized terms used in this Agreement will have
the meaning set out in Exhibit  A — Definitions.

1.2           Change of Control Termination. In the event Executive’s employment
with the Company is terminated without Cause, or the Executive resigns for Good
Reason during the Change of Control Period, or events leading to Executive’s
resignation for Good Reason are effected in anticipation of a Change of Control,
including but not limited to an attempt to avoid the Company or its successor’s
obligations under this Agreement, then the following will occur:

(a) Any unvested options or Stock Award in Company stock issued to Executive
pursuant to the Company’s 1996 Stock Incentive  Plan will have their vesting
accelerated in full so as to become one hundred percent (100%) vested and
immediately exercisable in full as of the date of such termination.

(b) Prior to Executive gaining the right to receive, and in exchange for, the
severance compensation, benefits and option acceleration provided in Sections
1.2 (a) above, to which Executive would not otherwise be entitled, Executive
will first enter into and execute a release substantially in the form attached
hereto as Exhibit B (the “Release”) upon Executive’s termination of employment.
Unless the Release is executed by Executive and delivered to the Company within
twenty-one (21) days (forty-five (45) days in the event of a group termination)
after the termination of Executive’s employment with the Company, Executive will
not receive any acceleration, if any, of Executive’s options or Stock Awards as
provided in this Agreement will not apply and Executive’s Options or Stock
Awards in such event may be exercised following the date of Executive’s
termination only to the extent provided under their original terms in accordance
with the applicable stock incentive plan and stock option or stock award
agreements.

1.3  Gross-up Payment.

(a) In the event it is determined that any payment or distribution by the
Company to or for the benefit of the Executive in accordance with Section 1.2
above (a “Payment”) would be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), then the
Executive will be entitled to receive an additional payment (a “Gross-up
Payment”) in an amount such that, after payment by the Executive of the excise
tax imposed by Section 4999 of the Code on the Gross-up Payment, the Executive
retains an amount of the Gross-up Payment equal to the excise tax imposed upon
the Payment. Executive and Company agree use commercially reasonable efforts to
reach mutual agreement, upon advise from each party’s tax advisors, regarding
the applicable excise tax and the amount of the Gross-up Payment.

(b) The Executive will notify the Company in writing of any inquiry, claim or
proceeding brought by the Internal Revenue Service, or other state or federal
taxing authority, that would result in a requirement by the Company to pay the
Gross-up Payment. The Executive will provide such notice within thirty (30) days
of its receipt.

1.4  At-Will Employment. Executive’s relationship with the Company continues to
be an at-will employment relationship. Subject to the terms of this Agreement
and the Employment Agreement, the Company or Executive has the right to
terminate Executive’s employment with the Company at any time with or without
Cause and with or without notice. Nothing in this Agreement confers upon the
Executive any right to continue in the employ of the Company prior to, or after
a Change of Control of the Company or in any way limit the rights of the
Company, except as expressly stated herein, to discharge the Executive at any
time prior to, or after the date of a Change of Control of the Company for any
reason whatsoever, with or without cause.


--------------------------------------------------------------------------------


2.  General Provisions.

2.1 Board Consent. This Agreement has been approved by the written consent of
the GTSI Board of Directors subject to review by the Board at the April 26, 2007
Board of Directors Meeting.

2.2 Notices. Any notices provided will be in writing and will be deemed
effective upon personal delivery (including, personal delivery by facsimile
transmission), the day delivery is confirmed by a national courier, or the third
day after mailing by first class mail, to the Company at its primary office
location and to Executive at his/her address as listed on the Company payroll
(which address may be changed by written notice).

2.3  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability will not affect any other provision or any other
jurisdiction, and such invalid or unenforceable provision will be reformed,
construed and enforced in such jurisdiction so as to render it valid and
enforceable consistent with the intent of the parties insofar as possible.

2.4 Waiver. Any waiver of a breach of any provisions of this Agreement will not
be deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.

2.5  Entire Agreement; Survival. This Agreement, together with the Employment
Agreement contains the complete and exclusive statement of Executive’s
employment with the Company. This Agreement is entered into without reliance on
any promise, representation, statement or agreement other than those expressly
contained or incorporated herein, and it cannot be modified or amended except in
a writing signed by Executive and another duly authorized officer of the
Company. The terms and conditions of the Company’s Director and Officers
Insurance Policy that by their nature survive Executive’s termination of
employment with the Company shall also survive any termination hereunder.

2.6  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

2.7  Attorneys’ Fees. If either party brings any action to enforce the rights
hereunder, the prevailing party in any such action shall be entitled to recover
his/her or its reasonable attorneys’ fees and costs incurred in connection with
such action.

2.8  Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Commonwealth
of Virginia as applied to contracts made and to be performed entirely within
Virginia.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date above written.

GTSI Corp.

 

 

 

 

 

 

 

 

 

 

 

 

James Leto

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Daniel Young

 

 

 

 

 

 

 

 

Chairman, GTSI Compensation Committee

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Exhibit A
Definitions

The following definitions will apply to the GTSI Change of Control Agreement:

(a) “Total Target Average Annual Compensation” means the average of the
Executive’s annual rate of base salary and historical annual 12 month incentive
as in effect on the day prior to the termination without cause or resignation
for Good Reason.

“Cause” means Executive’s (i) willful and continued failure to substantially
perform his/her duties with the Company or willful and continued failure to
substantially follow and comply with the specific and lawful directives of the
CEO, as reasonably determined by the CEO (other than any such failure resulting
from your incapacity due to physical or mental illness or any such actual or
anticipated failure after notice of resignation), after a written demand for
substantial performance is delivered to the Executive by the CEO, which demand
specifically identifies the manner in which the CEO believes that the Executive
has not substantially performed his/her duties, (ii) conviction of any felony
involving moral turpitude; (iii) engaging in illegal business practices or other
practices contrary to the written policies of the Company; (iv) misappropriation
of assets of the Company; (v) continual or repeated insobriety or drug use;
(vi) continual or repeated absence for reasons other than disability or
sickness; (vii) fraud; or (viii) embezzlement of Company funds.

“Change of Control” — a change of control will be deemed to have occurred upon
the happening of any of the following events, except for Linwood A. Lacy, Jr.
and his affiliates, (i) the acquisition by any individual or entity resulting in
the control of 50% or more of outstanding shares of GTSI; (ii) a change in a
majority of the Company Board of Directors (other than through an “act of God”)
and clearly related to the acquisition if the change occurred during any 12
consecutive months, and the new directors were not elected by the Company’s
stockholders or by a majority of the directors who were in office at the
beginning of the 12 months; or (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation (and the
consummation thereafter), other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent more than 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.

“Change of Control Period” means the period of time starting six (6) months
prior to the date the Change of Control is effected and ending twenty-four (24)
months following such Change of Control.

“Good Reason” means any one of the following events (so long as Executive
tenders his resignation to the Company within sixty (60) days after the
occurrence of the event which forms the basis for any termination for Good
Reason and clearly related to the Change of Control event): (i) any reduction of
the Executive’s then existing annual base salary or annual bonus target;
(ii) any material reduction in the package of benefits and incentives, taken as
a whole, provided to the Executive (except that employee contributions may be
raised to the extent of any cost increases imposed by third parties as applied
to the Company as a whole) or any action by the Company which would materially
and adversely affect the Executive’s participation or reduce the Executive’s
benefits under any such plans, except to the extent that such benefits and
incentives are reduced as to be made equivalent to the benefits and incentives
of all other executive officers of the Company and/or its successor or assign;
(iii) any diminution of the Executive’s duties, responsibilities, authority,
reporting structure, titles or offices, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith which is remedied by
the Company immediately after notice thereof is given by the Executive;
(iv) request that the Executive relocate to a work site that would increase the
Executive’s one-way commute distance by more than thirty-five (35) miles from
his then principal residence, unless the Executive accepts such relocation
opportunity; (v) any material breach by the Company of its obligations under
this Agreement; or (vi) any failure by the Company to obtain the assumption of
this Agreement by any successor or assign of the Company.

“Stock Award” includes any stock options, restricted stock award, stock settled
appreciation right, stock appreciation right, stock performance award, or any
other stock-related award made to the Executive under the Company’s stock
incentive plan.

 


--------------------------------------------------------------------------------


Exhibit B
RELEASE AND OBLIGATION AGREEMENT

I understand that my position with GTSI Corp. (the “Company”) terminated
effective _______________ (the “Separation Date”).  The Company has agreed that
if I choose to sign this Release, the Company will, within thirty (30) days
after the Effective Date of this Release and Obligation Agreement (“Release”),
pay me certain severance benefits (minus the standard withholdings and
deductions) pursuant to the terms of the GTSI Change of Control Agreement (the
“Agreement”) entered into on ______________  between myself and the Company, and
any agreements incorporated therein by reference.  I understand that I am not
entitled to such severance benefits unless I sign and comply with this Release. 
I further understand that, regardless of whether I sign this Release, the
Company will pay me all of my accrued salary and paid time off through the
Separation Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I agree to the following:

Non-Compete. I agree that for a period of 6 months after my employment with GTSI
ends that I will not in any way, for or on behalf of a Competitive Business
(which is defined below), Directly or indirectly, own, operate or manage, or be
an employee, consultant, director, officer, agent, or serve in any other
position, in any business activity that is a “Competitive Business”; or solicit
or make any statement or do any act for or on behalf of a Competitive Business,
intended to cause GTSI’s customers or potential GTSI customers that GTSI
actively solicited during the term of my employment, to make use of or obtain
from any person or business, services or goods which are the same or
substantially similar to those offered by GTSI. The term “Competitive Business”
means and includes any business or activity (to include a division or group
within a corporation), as it relates to the sale of information technology
products and/or services to any U.S. federal, state or local government entity,
and its annuals sales primarily consist of Information Technology (“IT”)
products and IT product-related solutions that are substantially the same as any
material business or significant activity conducted by GTSI during my period of
employment with GTSI; and has an office that is within fifty (50) mile of each
and every one of GTSI’s place of business (including its facilities and
employee’s home offices). For purpose of clarification, but in no way limiting
the foregoing, the federal, state or local businesses of the following companies
will be considered Competitive Businesses: Dell Corporation Public Sector,
Northrop Grumman IT, APPTIS, GovConnection, iGov, DLT Solutions, Lockheed Martin
IT, Government Micro Resources, World Wide Technology, Insight Enterprises,
Inc., Vion Corporation, and CDW-G.

GTSI represents that the foregoing restrictive covenant will not prevent me from
(i) performing services for a Competitive Business if such Competitive Business
is also engaged in other lines of business and if my services are restricted to
employment in such other lines of business or  (ii) acquiring the securities of
or an interest in any Competitive Business, provided such interest, to include
any previously held interest, is less than two percent (2%) of any class or type
of securities of, or interest in, such Competitive Business.

Non-Solicitation of Employees. I also agree that for 6 months from the
Separation Date, I will not, without the prior written consent of GTSI’s CEO (or
equivalent) solicit or attempt to solicit for employment for or on behalf of any
corporation, partnership, venture or other business entity any person who, as of
the Separation Date or within 6 months prior to that date, was employed by GTSI
or a subsidiary as an employee, manager or executive and with whom I had
material contact during the course of his employment with GTSI (whether or not
such person would commit a breach of contract).

Non-Solicitation of Customers and Non-Disparagement. I acknowledge that I owe
GTSI a duty of loyalty, and to preserve and protect, among other things, GTSI’s
Confidential Information, as well as GTSI’s relationships with its present and
potential customers and partners. As a result, I agree that for 6 months from
the Separation Date, I will not solicit or make any statement or do any act
intended to cause such customer or partner to make use of or obtain from any
person or business, services or goods which are similar or related to those
offered by GTSI; or discuss with any other GTSI employee the present operations
or formation and future operations of any business competing with or intended to
compete with GTSI. I further agree, that my communications with any GTSI
employee, customer, vendor, supplier and any competitor and any person
associated with any media) which in any way relates to GTSI or to GTSI’s
directors, officers, management or employees:  (1) will be truthful; and (2)
will not disparage or undermine the reputation or business practices of GTSI or
its directors, officers, management or employees.

Release: I hereby release GTSI and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination,
harassment, defamation, fraud, wages or benefits, or claims for any form of
equity or compensation.  Notwithstanding the release in the preceding sentence,
I am not releasing any right of indemnification, or Company Director and Officer
insurance protection, I may have for any liabilities and costs of defense
(including without limitation reasonable attorneys’ fees) arising from my
actions within the course and scope of my employment with the Company.


--------------------------------------------------------------------------------


If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days (forty-five (45) days in
the event of a group termination) within which to consider this Release
(although I may choose to voluntarily execute this Release earlier); (d) I have
seven (7) days following the execution of this release to revoke the Release;
and (e) this Release will not be effective until the eighth day after this
Release has been signed both by me and by the Company (“Release Effective
Date”).

Agreed:

 

 

 

 

 

 

Date:

 

[Name]

 

 


--------------------------------------------------------------------------------